Title: To James Madison from Tobias Lear, 19 August 1801
From: Lear, Tobias
To: Madison, James


					
						No. 7.
						Sir,
						Cape François, August 19th: 1801.
					
					Dr. Stevens’ departure being delayed two days 

beyond the time he expected to sail, gives me an opportunity 

of writing this, in addition to my letter of the 17th.
					Two British frigates appeared off this harbour on the 

17th., and continued there until last evening.  One was the 

Trent—the other not known.  The latter boarded the Am. 

Schooner Commerce, Capt Ingersoll, from Salem, coming into 

this port, and after a strict examination of his papers suffered 

him to come in.  I have not heard of their having captured any 

Am. Vessels; but several sailed from this place while they 

were laying off.
					I have the honor to enclose an Arrêtè of the 

Governor, which declares that no payments, excepting those 

already ordered, shall be made from the Treasury until all 

debts due to the public shall be paid.  I am apprehensive that 

this will operate unfavourably to some of our Citizens, who 

may have sold articles to the Administration but not received 

orders for payment before the publication of this Arrêtè.  

As yet I have had no complaints made to me on this subject.  

Shou’d any be brought forward, I shall not fail to represent to 

the Governor, in strong terms, the injustice as well as the 

impolicy of such a determination.  He is still absent from this 

place, and his return is uncertain.
					The Governor is determined to make Gonaïves the 

seat of Government in future, and he seems strongly bent 

upon endeavouring to make it a place of commercial 

importance.  To effect this I presume he will reduce the 

import and export duties of that place so as to make it an 

object for Vessels to resort thither; but the Cape has, at 

present, so much the ascendency on this side of the Island 

that I imagine he will find it difficult to draw the trade from 

hence.  The harbour of Gonaïves is a very fine one, and it is 

more conveniently situated for an intercourse with the 

Southern ports than this place, but the business and the 

Capital of the Merchants having centered here, it will not be 

easy to remove them.  He has frequently pressed me to take 

up my residence at Gonaïves when the Government shall be 

fixed there, and desired that I would write to my Government 

to give me orders to that effect.  That port is within the limits 

of my Agency, and I may find it for the interest of the United 

States that I should reside there, when it becomes the seat of 

Government, in which case I shall do so; but in full confidence 

that I shall continue to exercise my functions as Commercial 

Agent in this place.
					Enclosed is the Arrêtè before mentioned, and a 

Procès verbal of the Ceremonies which took place on the 

proclamation of the Constitution.  I shall continue to give you 

regular information of events which take place here; and it 

may also be necessary to say, that reports and accounts given 

by persons going from this place can be but little depended 

upon, unless they have had superior opportunities of gaining 

information, and have had no reasons to be unduly 

prejudiced.  With sentiments of high respect & sincere 

Attachment I have the honor to be Sir, Your most Obedt. Sevt.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
